Title: John Adams to Cazneau & Marlin, 20 Jun. 1786
From: Adams, John
To: Cazneau,Marlin


          
            
              Gentlemen
            
            

              Grosvenor square

               June 20, 1786.
            
          

          Yesterday I rec’d your favour of the 17th. inst. inclosing a Letter from Mr. Smith—
          Inclosed are some Letters, which you will be so good as to send by
              Capt. atkins—
          I should be obliged to you, Gentlemen if you would let me know,
            what Vessells have arrived or are expected at Liverpool from the United States,
            & whether there is a Prospect of any considerable Commerce in that Place with
            us—
          Yours &c
          
            
              J. A—
            
          
        